The evidence shows that defendant had never stored the pecan trees in its depot or warehouse, but left them under "the shed" at the depot, where they were injured by the cold.
The defendant was holding the trees as a common carrier at its depot, not in its depot, at the time of delivery to consignee. The provisions of section 6137 of the Code of 1907 (section 10496 of the Code of 1923) had no application. It is shown by the evidence that the trees arrived at Auburn at 10:10 o'clock a. m., Friday, and were damaged by the cold during Sunday, that appellant did not give notice to the consignee, "personally or through the mail," of the arrival of the consignment, but that the notice given was mailed to "Judd's Overseer." A notice to one other than the consignee does not amount to a compliance with the provisions of the statute. Code 1907, § 6137. There being no evidence that "Judd's Overseer," Craft, was the agent or representative of consignee for the purpose of such receipt, and the evidence showing that Livingston was his said agent, and that the latter did not have personal notice of said arrival of the shipment, the statute was not complied with. Defendant held the trees as a common carrier (Columbus  Western Ry. Co. v. Ludden  Bates, 89 Ala. 614,7 So. 471), and defendant must acquit itself of blame as such common carrier.
The overseer, Craft, testifies that he received the notice late Saturday afternoon, immediately went to defendant's office or warehouse and found no one, notified Livingston Monday morning, who discovered the damage when he received the trees. The facts being undisputed, the reasonable time for removal of the trees from the depot of the common carrier was a question of law. Continental Jewelry Co. v. Pugh Bros., 168 Ala. 295,53 So. 324, Ann. Cas. 1912A, 657; *Page 244 
Southern Ry. Co. v. Norwood, 186 Ala. 49, 64 So. 604. Under the circumstances shown, the consignee did not have a reasonable time to remove the trees from the depot before the same sustained the aforesaid damage. Central of Ga. Ry. Co. v. Burton, 165 Ala. 425, 51 So. 643. It will be noted of the case of Southern Ry. Co. v. Adams Machinery Co., 165 Ala. 436,51 So. 779, cited by appellant, that the notice was given to the consignee and not to a third person.
The evidence shows the market value of the trees at the point of destination and time in question (Burton  Sons Co. v. May [Ala. Sup.] 103 So. 461), and also that after they were damaged by cold they were without value. Charge D was properly refused.
Defendant sought to instruct the jury as follows:
"B. The plaintiff was not authorized to abandon the trees because of the exposure at the railway station; it was his duty to use the care which an ordinarily prudent man would have used to preserve the trees and give them a chance to grow; and, if the jury is not reasonably satisfied from the evidence that failure of the plaintiff or his agent to exercise ordinary care did not cause the damage, the jury cannot find for the plaintiff."
The duty to use all reasonable and convenient care to minimize damages is established. Werten v. K. B. Koosa  Co.,169 Ala. 258, 53 So. 98, action against landlord for damage to goods; L.  N. R. R. Co. v. Sullivan Timber Co., 138 Ala. 379,35 So. 327, action for destruction by fire; L.  N. R. R. Co. v. Hine, 121 Ala. 234, 25 So. 857, action for damages for ejection from train. The witness Craft testified of his due care of the trees after they were received; that they were bedded in trenches; that he planted a few of them on the Webster place; and that the trees so planted "are not doing any better than the ones (bedded) in the trenches." The action of the overseer in planting some of the damaged trees and in bedding in trenches the larger portion of them, under the circumstances of the damage to the trees, prevented the giving of the affirmative charge requested to the effect that only nominal damages might be recovered. The plaintiff could not be expected to have expended large sums in planting all of the damaged trees, and to have waited an unreasonable time for the result of such experiment.
Both parties had ready access to the judgment of experts as to the damage. The horticulturists differ as to the extent of the damage. One said they were worthless; another that, if they had been handled in a proper manner after being taken from the depot, a different result would have been obtained. Whatever may have been the better judgment as to this — samples of the trees were introduced in evidence for the inspection of the jury. The exercise of the common knowledge and experience by the jurors prevents a review of charges predicated on such damage in the premises. Burton  Sons Co. v. May (Ala. Sup.)103 So. 46.1 A jury question was made as to the extent of the damage. Charges B and 15 were covered by given and oral instructions.
Defendant's refused charges C and 7, seeking to instruct as to a reasonable time for removal of the trees from the depot, in order to change the character of the holding from that of a common carrier to that of a warehouseman, under the undisputed evidence were properly refused. So also no error intervened on such ground in overruling the motion for a new trial.
Considering the evidence and the other grounds of the motion for a new trial, we cannot say that the verdict of the jury was contrary to the great weight of the evidence, or was excessive.
The judgment is affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 212 Ala. 435.